DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on January 24, 2020, is a continuation of an international PCT application, filed on October 28, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2021 was filed      after the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the amendment and arguments on October 29, 2021. Claims 1, 9 and 15 were amended. Claims 2-8, 10-14 and 16-20 were canceled. Claims 1, 9 and 15 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 4-7) directed to the rejections under 35 U.S.C. 102 have been considered. The arguments are directed to the amendment, and considered as moot in view of the new grounds of rejection. Accordingly, the rejections under 35 U.S.C. 102 are withdrawn.
The arguments (pages 4-7) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections because they do not address the portions of the references cited that are relied upon in the rejections. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0076872 A1) in view of Yiu et al. (US 2018/0034598 A1).
1. A measurement gap configuration method (Li, FIG. 9) for a dual-connectivity operating mode (Yiu, FIG. 1), comprising: 
sending, by a terminal device, radio frequency capability information of the terminal device to a network device, wherein the radio frequency capability information is indication information used to indicate whether the terminal device supports performing signal quality measurement according to a measurement gap corresponding to a plurality of radio frequency channels (Li, para. [0332], “In this embodiment, the UE reports, to the base station, the indication information used to indicate that the UE supports the parallel measurement performed in the measurement gap on the inter-frequencies of the carrier in the carrier aggregation supported by the UE. After the UE reports a carrier aggregation capability to the base station, the base station determines the measurement configuration information of the inter-frequencies of the carrier in the carrier aggregation of the UE according to the indication information and the carrier aggregation capability of the UE, then sends the measurement configuration information to the UE, and configures the measurement gap for the UE. The UE parallelly measures the inter-frequencies of the carrier in the carrier aggregation in the measurement gap according to the measurement configuration information. The measurement ” emphasis added.);
receiving, by the terminal device, configuration information sent by the network device, wherein when the radio frequency capability information indicates that the terminal device supports performing signal quality measurement according to the measurement gap corresponding to the plurality of radio frequency channels (Li, para. [0332], “In this embodiment, the UE reports, to the base station, the indication information used to indicate that the UE supports the parallel measurement performed in the measurement gap on the inter-frequencies of the carrier in the carrier aggregation supported by the UE. After the UE reports a carrier aggregation capability to the base station, the base station determines the measurement configuration information of the inter-frequencies of the carrier in the carrier aggregation of the UE according to the indication information and the carrier aggregation capability of the UE, then sends the measurement configuration information to the UE, and configures the measurement gap for the UE. The UE parallelly measures the inter-frequencies of the carrier in the carrier aggregation in the measurement gap according to the measurement configuration information. The measurement configuration information includes information about the inter-frequencies of the carrier in the carrier aggregation supported by the UE.” emphasis added. Id.), the configuration information comprises a same measurement gap corresponding to the plurality of radio frequency channels associated with the terminal device (Li, para. [0334], “…That is, the measurement configuration information configured by the base station for the UE includes at most the one frequency on the frequency band A and the eight frequencies on the Band B. After receiving the measurement configuration information, the UE may parallelly measure, in the measurement gap configured by the base station for the UE, the inter-frequencies that are of the carrier in the carrier aggregation and that are included in the measurement configuration information.”); and 
Yiu, paras. [0035], [0043], “In some aspects herein, the UE can receive an RRC communication with measurement gap configuration data for a particular measurement gap pattern to be implemented by the UE. The UE can respond to the RRC communication from an eNB in order to provide an indication back to the eNB for a modification of the measurement gap pattern on a per CC basis. For example, the UE can responds to the RRC communication with a supporting CC data set or band list that provides UE capabilities, such as CC coverage capabilities related to particular communication chains (transmit or receive circuitry paths) as well as various criteria specifying parameters of the measurement gap pattern. In response to the UE feedback, the eNB can then re-configure the particular measurement gap patter based on UE capabilities or feedback for one or more measurement gap pattern parameters or variables discussed herein. The UE can then re-configure how, when and in what manner measurement gap patterns are implemented with different re-configuration data provided by the eNB. Additional aspects and details of the disclosure are further described below with reference to figures. […] This means every 40 ms that the UE 110, for example, could measure once as a measurement gap reception period (MGRP). At each measurement sample, measurements could comprise any network measurement of network conditions related to the frequency band, network device operating (communicating) the frequency band, or channel conditions, such as a signal strength, a channel quality, a signal-to-noise-plus interference ratio (SINR), a received signal strength indictor (RSSI) or other measurement such as a reference signal received power (RSRP), a reference signal received quality (RSRQ), or the like. The UE can then generate channel state information (CSI), one or more channel quality indicators (CQIs) or the like to a transmission path for transmission based on one or more of the measurements.” emphasis added.)
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yiu et al. provides prior art disclosure and suggestions for the claimed Yiu, paras. [0035], [0043], “In some aspects herein, the UE can receive an RRC communication with measurement gap configuration data for a particular measurement gap pattern to be implemented by the UE. The UE can respond to the RRC communication from an eNB in order to provide an indication back to the eNB for a modification of the measurement gap pattern on a per CC basis. For example, the UE can responds to the RRC communication with a supporting CC data set or band list that provides UE capabilities, such as CC coverage capabilities related to particular communication chains (transmit or receive circuitry paths) as well as various criteria specifying parameters of the measurement gap pattern. In response to the UE feedback, the eNB can then re-configure the particular measurement gap patter based on UE capabilities or feedback for one or more measurement gap pattern parameters or variables discussed herein. The UE can then re-configure how, when and in what manner measurement gap patterns are implemented with different re-configuration data provided by the eNB. Additional aspects and details of the disclosure are further described below with reference to figures. […] This means every 40 ms that the UE 110, for example, could measure once as a measurement gap reception period (MGRP). At each measurement sample, measurements could comprise any network measurement of network conditions related to the frequency band, network device operating (communicating) the frequency band, or channel conditions, such as a signal strength, a channel quality, a signal-to-noise-plus interference ratio (SINR), a received signal strength indictor (RSSI) or other measurement such as a reference signal received power (RSRP), a reference signal received quality (RSRQ), or the like. The UE can then generate channel state information (CSI), one or more channel quality indicators (CQIs) or the like to a transmission path for transmission based on one or more of the measurements.” emphasis added. Id.) The prior art disclosure and suggestions of Yiu et al. are for reasons of facilitating smooth network transitions with a high quality of experience (Yiu, para. [0006], “In order to facilitate smooth network transitions (e.g., cell ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of facilitating smooth network transitions with a high quality of experience.
9. A terminal device (Li, FIG. 12) having a dual-connectivity operating mode (Yiu, FIG. 1, Id.), comprising: 
a transceiver unit (Li, FIG. 12, Id.), configured to send radio frequency capability information of the terminal device to a network device, wherein the radio frequency capability information is indication information used to indicate whether the terminal device supports performing signal quality measurement according to a measurement gap corresponding to a plurality of radio frequency channels (Li, para. [0332], Id.); and receive configuration information sent by the network device, wherein when the radio frequency capability information indicates that the terminal device supports performing signal quality measurement according to the measurement gap corresponding to the plurality of radio frequency channels (Li, para. [0332], Id.), the configuration information comprises a same measurement gap corresponding to the plurality of radio frequency channels associated with the terminal device (Li, para. [0334], Id.); and 
a measurement unit (Li, FIG. 12, Id.), configured to perform signal quality measurement on the plurality of radio frequency channels according to the same measurement gap (Yiu, paras. [0035], [0043], Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yiu et al. provides prior art disclosure and suggestions for the claimed invention, such as perform signal quality measurement on the plurality of radio frequency Yiu, paras. [0035], [0043], Id.) The prior art disclosure and suggestions of Yiu et al. are for reasons of facilitating smooth network transitions with a high quality of experience (Yiu, para. [0006], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of facilitating smooth network transitions with a high quality of experience.
15. A network device (Li, FIG. 15) having a dual-connectivity operating mode (Yiu, FIG. 1, Id.), comprising: 
a transceiver unit (Li, FIG. 15, Id.) configured to receive radio frequency capability information of a terminal device sent by the terminal device, wherein the radio frequency capability information is indication information used to indicate whether the terminal device supports performing signal quality measurement according to a measurement gap corresponding to a plurality of radio frequency channels (Li, para. [0332], Id.); and
a processing unit (Li, FIG. 15, Id.) configured to generate configuration information, wherein when the radio frequency capability information indicates that the terminal device supports performing signal quality measurement according to the measurement gap corresponding to the plurality of radio frequency channels (Yiu, paras. [0035], [0043], Id.), the configuration information comprises a same measurement gap corresponding to the plurality of radio frequency channels associated with the terminal device (Li, para. [0334], Id.); and 
wherein the transceiver unit (Li, FIG. 15, Id.) is further configured to send the configuration information to the terminal device (Li, para. [0332], Id. cf. Claim 1).
Yiu, paras. [0035], [0043], Id.) The prior art disclosure and suggestions of Yiu et al. are for reasons of facilitating smooth network transitions with a high quality of experience (Yiu, para. [0006], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of facilitating smooth network transitions with a high quality of experience.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476